Mr. Presiding Justice Stein delivered the opinion of the court. Appellants filed their bill of complaint against appellees which, upon a hearing, was dismissed. Thereupon they prayed for and were allowed a joint appeal to this court from the decree of dismissal, upon their executing the usual appeal bond. The bond is executed by a part only of appellants, and a motion has been made by appellees to dismiss the appeal for want of jurisdiction. The motion must be granted. Where an appeal is prayed by several and granted upon condition of their entering into bond, the condition and order must be complied with or the appeal cannot be perfected. All must join in the bond. Hileman v. Beale, 115 Ill. 355; Town v. Howieson, 175 id. 85; Lingle v. Chicago, 210 id. 600. In case of a failure to perfect the appeal in accordance with the order of the court, the appeal will be dismissed. Dobson v. Hughes, 168 Ill. 148. Appeal dismissed.